Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 06/29/2021.   

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 16/353073 filed on 03/14/2019.
Priority #			 Filling Data			 Country
2018-055101		               March 22, 2018		  Japan

Response to Amendment
4.	The Amendment filed on 06/29/2021 has been received.  Claims 1, 4, and 11 through 17 are pending, with Claims 1, 11, and 12 being independent. Claim 3 has been cancelled without prejudice. Claims 1, 4, and 11 through 14 have been amended. Claims 15 through 17, all dependent, have been added. 

5.					Response to Arguments
	Applicant’s arguments filed on 06/29/2021, pages 6-9 have been fully considered.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§ 103 have been fully considered.

Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination of Kakuko et al. (US 20190147601) and Saptharishi et al.  (US 20140132758 ) and Chen et al. (US 20070195993) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First,  Kakuko discloses that “determining which detection process is to be performed among a plurality of types of detection processes” in fig. 5. In fig. 5, there are a plurality of types of detection processes, including background detection unit 10a, face detection unit 21 and nodding detection unit 23. The terminal device 1a determining which detection process is to be performed among a plurality of types of detection processes; as also suggested in paragraph 0049, as: “  . a terminal device is includes a background detection unit 10a, a background as also shown in fig. 6, step S6, S12, S13, S15, it determines which detection process is to be performed among a plurality of types of detection processes
Second, the combination of Kakuko and Saptharishi and Chen discloses that “setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object in accordance with the detection process determined to be performed”:
   i) Kakuko discloses that determining whether or not to reflect presence in the background image of the detected object in accordance with the detection process determined to be performed, as shown in fig. 2; also suggested in fig. 6, step S12; also suggested in paragraph 0035-0037, as: “In FIG. 2, a moving image G1 is a moving image captured by the camera 2 and input into the background detection unit 10…. the background area determination unit 14 determines the image area other than the area R2 extracted correspondingly to the moving object having motion as a background area….”; in which, the background detection is the detection process determined to be performed. 
ii).	the combination of Kakuko and Saptharishi discloses that “setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object”. Saptharishi discloses that in fig. 5. . In fig. 5, the detection type is a multi-dimensional virtual beam type, as set in step 530; the during time is the time start from when the detected object (object of interest) enters the detection zone and end at when the object exits; during that time, it determines that the object in the background image; as also suggested in paragraph 0049, as: “  . A multi-dimensional virtual beam can be used to implement methods to monitor an object of interest in a detection zone within a field of view of a video camera… exceeds a threshold number”. 
Therefore, the combination of Ketelhohn and Saptharishi and Chen discloses that “determining which detection process is to be performed among a plurality of types of detection processes, and setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object in accordance with the detection process determined to be performed” recited in amended independent claim 1, 11 and 12. 

Examiner’s response:
Examiner respectively disagree. As explained in 1), the combination of Ketelhohn and Saptharishi and Chen discloses that “determining which detection process is to be performed among a plurality of types of detection processes, and setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object in accordance with the detection process determined to be performed” recited in amended independent claims. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 4, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable Kakuko et al. (US 20190147601) and in view of  Saptharishi et al.  (US 20140132758 ) and further in view of  Chen et al. (US 20070195993). 

a generation unit (fig. 1, component 14) configured to generate a background image based on an image captured by an image capturing unit (paragraph 0034, …background area determination unit 14 determines a background area of each frame excluding the moving object area);  
a detection unit (fig. 1, component 11) configured to detect an object in an image captured by the image capturing unit by using the background image (as shown in fig. 2; also suggested in fig. 6, step S12);  
a determination unit  (fig. 5, 1a ) configured to determine which detection process is to be performed among a plurality of types of detection processes (fig. 5. In fig. 5, there are a plurality of types of detection processes, including background detection unit 10a, face detection unit 21 and nodding detection unit 23. The terminal device 1a determining which detection process is to be performed among a plurality of types of detection processes; as also suggested in paragraph 0049, as: “  . a terminal device is includes a background detection unit 10a, a background difference processing unit 20, a face detection unit 21, motion calculation unit 22, a nodding detection unit 23”; as also shown in fig. 6, step S6, S12, S13, S15, it determines which detection process is to be performed among a plurality of types of detection processes);
determining whether or not to reflect presence in the background image of the detected object in accordance with the detection process determined to be performed (As shown in fig. 2; 
an updating unit (fig. 1, component 13) configured to update the background image to reflect presence of an object in a case where the object has been stationary for over the detection continuing time (fig. 2. In fig. 2, the person (object) is stationary from frame t-1 to frame t (right part of the figure), which is over a detection continuing time; and the objection is reflected in the background image, as shown in fig. 2; as suggested in paragraph 0040, as: “the moving object stands still in the frames of "frame t-1" and thereafter, the moving object area tracking unit 13 tracks the position of an area R3 corresponding to the moving object that has stopped based on the correlation with the area R2 obtained up to the preceding frame.  Thereby, when the area R3 of which position has been tracked by the moving object area tracking unit 13 remains in the frame, the background area determination unit 14 determines an image area other than the area R3 as a background area”).
It is noticed that Kakuko does not disclose explicitly that a setting unit configured to set a detection continuing time used for determining whether or not to reflect the object detected by the detection unit in the background image, in accordance with a detection type to be performed for an image captured by the image capturing unit. 
 signaling an event based on whether one or more objects are continually present in the detection zone”; and paragraph 0060, as: “When an object is first present in the detection zone, metadata, such as an entry time-stamp, may be created and associated with the object.  Similarly, an exit time-stamp may be created and associated with the object when the object exits the detection zone.  In one embodiment, the entry and exit time-stamps of the object may be compared to time-stamps marking the time during which the object is present in the detection zone to determine whether the object is continually present in the detection zone” and paragraph 0062, “At 550, an event is signaled when the tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters through the entrance side of the virtual beam and ending when the tracked object of interest crosses through the detection zone and leaves through the exit side of the virtual beam”. It is also suggested in many other places, for example, paragraph 0035, as: “signaling an event when a tracked object of interest is continually present in the detection zone during a period beginning when the tracked object of interest enters a detection zone and ending when the tracked object of interest leaves the detection zone through the opposite side, after having completely crossed 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object as taught by Saptharishi as a modification to the image processing apparatus of Kakuko for the benefit of that determine whether the object is continually present in the detection zone (see Saptharishi, paragraph 0060).
It is noticed that the combination of Kakuko and Saptharishi does not disclose explicitly that detect an object by a background subtraction method . 
Chen discloses that detect an object by a background subtraction method (Fig. 3b, Background subtracting mask; paragraph 0061, as: “the detected background region 301 and 
uncovered region 305 can be deleted from the mask, thus the uncovered background region only outputs moving region 307 and still region 303 for following processes”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that detect an object by a background subtraction method as a modification to the image processing apparatus for the benefit of that detect every region (see Chen, paragraph 0061).

Regarding claims 11, Kakuko discloses an image processing method (fig. 6) comprising: 

detecting an object in an image captured by the image capturing unit,by using the background image (as shown in fig. 2; also suggested in fig. 6, step S12);  
determine which detection process is to be performed among a plurality of types of detection processes (fig. 5. In fig. 5, there are a plurality of types of detection processes, including background detection unit 10a, face detection unit 21 and nodding detection unit 23. The terminal device 1a determining which detection process is to be performed among a plurality of types of detection processes; as also suggested in paragraph 0049, as: “  . a terminal device is includes a background detection unit 10a, a background difference processing unit 20, a face detection unit 21, motion calculation unit 22, a nodding detection unit 23”; as also shown in fig. 6, step S6, S12, S13, S15, it determines which detection process is to be performed among a plurality of types of detection processes);
determining whether or not to reflect presence in the background image of the detected object in accordance with the detection process determined to be performed (As shown in fig. 2; also suggested in fig. 6, step S12; also suggested in paragraph 0035-0037, as: “In FIG. 2, a moving image G1 is a moving image captured by the camera 2 and input into the background detection unit 10…. the background area determination unit 14 determines the image area other than the area R2 extracted correspondingly to the moving object having motion as a background area….”; in which, the background detection is the detection process determined to be performed);

It is noticed that Kakuko does not disclose explicitly that set a detection continuing time used for determining whether or not to reflect the object detected by the detection unit in the background image, in accordance with a detection type to be performed for an image captured by the image capturing unit. 
Saptharishi  discloses that setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object (fig. 5. . In fig. 5, the detection type is a multi-dimensional virtual beam type, as set in step 530; the during time is the time start from when the detected object (object of interest) enters the detection zone and end at when the object exits; during that time, it determines that the object in the background image; as also suggested in paragraph 0049, as: “  . A multi-dimensional virtual beam can be used to implement methods to monitor an object of interest in a detection zone within a field of view of a video camera… signaling an event based on whether one or more objects are continually present 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object as taught by Saptharishi as a modification to the image processing method of Kakuko for the benefit of that determine whether the object is continually present in the detection zone (see Saptharishi, paragraph 0060).

Chen discloses that detect an object by a background subtraction method (Fig. 3b, Background subtracting mask; paragraph 0061, as: “the detected background region 301 and 
uncovered region 305 can be deleted from the mask, thus the uncovered background region only outputs moving region 307 and still region 303 for following processes”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that detect an object by a background subtraction method as a modification to the image processing method for the benefit of that detect every region (see Chen, paragraph 0061).

Regarding claims 12, Kakuko discloses a non-transitory computer-readable storage medium storing instructions that can be read by a computer, the instructions, when executed, causing the computer (paragraph 0134, … all of or any part of the various processing functions may be performed by a program that is analyzed and executed on a CPU (or a microcomputer, such as an MPU, an MCU, or the like), or by hardware based on wired logic) provided in a monitoring apparatus (fig. 1) to perform an image processing method (fig. 6), comprising: 
the instructions, when executed, causing the computer generating a background image based on the obtained image an image captured by an image capturing unit  (fig. 1, component 2; paragraph 0034, …background area determination unit 14 determines a background area of each frame excluding the moving object area);  

determine which detection process is to be performed among a plurality of types of detection processes (fig. 5. In fig. 5, there are a plurality of types of detection processes, including background detection unit 10a, face detection unit 21 and nodding detection unit 23. The terminal device 1a determining which detection process is to be performed among a plurality of types of detection processes; as also suggested in paragraph 0049, as: “  . a terminal device is includes a background detection unit 10a, a background difference processing unit 20, a face detection unit 21, motion calculation unit 22, a nodding detection unit 23”; as also shown in fig. 6, step S6, S12, S13, S15, it determines which detection process is to be performed among a plurality of types of detection processes);
determining whether or not to reflect presence in the background image of the detected object in accordance with the detection process determined to be performed (As shown in fig. 2; also suggested in fig. 6, step S12; also suggested in paragraph 0035-0037, as: “In FIG. 2, a moving image G1 is a moving image captured by the camera 2 and input into the background detection unit 10…. the background area determination unit 14 determines the image area other than the area R2 extracted correspondingly to the moving object having motion as a background area….”; in which, the background detection is the detection process determined to be performed);
updating the background image to reflect presence of an object in a case where the object has been stationary for over the detection continuing time (fig. 2. In fig. 2, the person (object) is stationary from frame t-1 to frame t (right part of the figure), which is over a detection 
It is noticed that Kakuko does not disclose explicitly that set a detection continuing time used for determining whether or not to reflect the object detected by the detection unit in the background image, in accordance with a detection type to be performed for an image captured by the image capturing unit. 
Saptharishi  discloses that setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object (fig. 5. . In fig. 5, the detection type is a multi-dimensional virtual beam type, as set in step 530; the during time is the time start from when the detected object (object of interest) enters the detection zone and end at when the object exits; during that time, it determines that the object in the background image; as also suggested in paragraph 0049, as: “  . A multi-dimensional virtual beam can be used to implement methods to monitor an object of interest in a detection zone within a field of view of a video camera… signaling an event based on whether one or more objects are continually present in the detection zone”; and paragraph 0060, as: “When an object is first present in the detection zone, metadata, such as an entry time-stamp, may be created and associated with the object.  Similarly, an exit time-stamp may be created and associated with the object when the object exits 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that setting a detection continuing time for determining whether or not to reflect presence in the background image of the detected object as taught by Saptharishi as a modification to the non-transitory computer-readable storage medium of Kakuko for the benefit of that determine whether the object is continually present in the detection zone (see Saptharishi, paragraph 0060).
It is noticed that the combination of Kakuko and Saptharishi does not disclose explicitly that detect an object by a background subtraction method . 

uncovered region 305 can be deleted from the mask, thus the uncovered background region only outputs moving region 307 and still region 303 for following processes”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that detect an object by a background subtraction method as a modification to the non-transitory computer-readable storage medium for the benefit of that detect every region (see Chen, paragraph 0061).

Regarding claim 4, the combination of Kakuko, Saptharishi and Chen discloses the limitations recited in claim 1 as discussed above. In addition Chen further discloses the setting unit set when a plurality of detection processes are to be performed the detection continuing time according to a longest time among predetermined times respectively associated with the detection processes (paragraph 0062, … object can be regarded as part of the background region by viewers if an original moving object becomes a still object for a period of time…; in which, the object becomes still and stay there for long time, such that the length of a time in which the detection of the moving object is to be continued is longest among other detection types, for example, another moving object).
The motivation of combination is the same as in claim 1’s rejection. 

Regarding claim 13, the combination of Kakuko, Saptharishi and Chen discloses the limitations recited in claim 1 as discussed above. In addition, Saptharishi further discloses that the plurality of types of detection processes includes at least one of passage detection, 
Regarding claim 14, the combination of Kakuko, Saptharishi and Chen discloses the limitations recited in claim 1 as discussed above. In addition, Chen further discloses that the detection unit is configured to detect the object in an image by using the updated background image (fig. 3b and fig. 6 shows background subtraction method using the updated background image). The motivation of combination is the same as in claim 1’s rejection. 
	Regarding claim 15, the combination of Kakuko, Saptharishi and Chen discloses the limitations recited in claim 1 as discussed above. In addition, Saptharishi further discloses that set, when a number of the objects detected within a predetermined time is equal to or greater than a predetermined value, the detection continuing time to be longer (fig. 6, step 630-640, 560; in step 640, the number of the objects detected within a predetermined time is counted exceeds a threshold value and in step 560, additional step is performed, therefore, the detection continuing time is longer).
The motivation of combination is the same as in claim 1’s rejection. 

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Kakuko et al. (US 20190147601) and in view of  Saptharishi et al.  (US 20140132758 ) and further in view of  Chen et al. (US 20070195993) and further in view of  Kitagawa (US 20190297230) . 

It is noticed that the combination of Kakuko and Saptharishi, Chen does not disclose explicitly that sets the detection continuing time to a first time in accordance with the detection process determined to be performed being a first type of detection process, and sets the detection continuing time to a second time different from the first time in accordance with the detection process determined to be performed being a second type of detection process different from the first type of detection process. 
Kitagawa discloses that sets the detection continuing time to a first time in accordance with the detection process determined to be performed being a first type of detection process, and sets the detection continuing time to a second time different from the first time in accordance with the detection process determined to be performed being a second type of detection process different from the first type of detection process (paragraph 0073, the monitoring apparatus 120 sets the initial value of the detection continuing time to 10 sec and checks whether a moving object is detected in a detection region in which a detection type other than moving object detection is set.  Upon confirming that a moving object is detected in the detection region in which a detection type other than moving object detection is set, the monitoring apparatus 120 can set a detection continuing time to a time longer by, for example, 1 min than the detection determination time of the detection type).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that sets the detection continuing time to a first time in accordance with the detection process determined to be performed being a  as a modification to the image processing apparatus for the benefit of that adaptively set the 
detection continuing time in accordance with the actual detection situation and 
execute more appropriate detection processing (see Kitagawa, paragraph 0073).

Allowable Subject Matter
9.	Claims 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and overcome the double-patenting rejection set forth in this office action.

The following is a statement of reasons for the indication of allowable subject matters:
For claim 16, the prior art does not disclose or suggest the limitations of “the setting unit (a) sets the detection continuing time to a first time in accordance with the detection process determined to be performed being at least one of (i) passage detection, (ii) abandonment/removal detection, (iii) intrusion detection, and (iv) tampering detection, and (b) otherwise sets the detection continuing time to a time smaller than the first time”.

						Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.


/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423